DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on September 23, 2021. 
3.	Claims 1-20 are pending.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive at least for the following reason: Applicant argues in substance that “The Applicant respectfully submits that this paragraph of Iwamura in no way discloses or suggests “obtain, based on the search space reduction, second image slice information related to one or more image slices of the image slices subset” as recited in claim 1. This paragraph of Iwamura discloses information about findings with regard to the image interpretation report. The Applicant respectfully points out that claim 1 requires obtaining two types of image slice information. The first image slice information relates to the determined image slice which includes the detected finding related to the individual. The second image slice information is obtained based on the search space reduction in relation to the image slices of the subset of image slices in the reduced search space. Thus, the Examiner’s assertion that this paragraph of Iwamura discloses obtaining two types of image slice information is erroneous because there 1s no disclosure whatsoever in Iwamura that a second image slice information is obtained 
The Examiner respectfully disagrees the claim language recites “obtain, based on the search space reduction, second image slice information related to one or more image slices of the image slices subset” The Examiner interpretation is that the space reduction is related to the image as recited in par Iwamura [0149], the reporting is related to image A, B, C in which there is extraction and reduction of the space as first obtained. Applicant however explains that Claim 1 requires two types of image slice information, the Examiner only sees the two images related to the determined slice information, you can reduce based on findings as Iwamura states, relating to image A, B, C (being the set of image slices). The reports and the images on Iwamura are clearly related to those image slices and the respective findings as recited on par {0149], [0196], par [0047] and Figures 4A-4B and 7-10.
Becker is more related to the filtering of the image, the Examiner also mentioned that it could also be interpreted it as to the “narrowing” in Iwamura. Both arts also disclose cross section of a medical image.

In view of the above, the Examiner contends that all limitations as recited in the claims have been addressed in this Action.           For the above reasons, the Examiner believes that the rejections of the last Office action were proper.
	The claims and only the claims form the metes and bounds of the invention. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims 16-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Note: Paragraph [0040[, states that “Operation 504 may be performed by one or more hardware processors 120”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWAMURA; Taisuke ;   et al. (US 2015/0262014), in view of Beckers; Fabien ;   et al. (US 20160338613), hereinafter “Iwamura” and “Beckers” accordingly.
As per Claim 1, Iwamura discloses:
A system for facilitating computer-assisted search of image slices for indications of a finding, the system comprising: one or more hardware processors configured by machine-readable instructions to: determine an image slice that comprises a detected finding related to an individual, the determined image slice representing a cross section of at least a portion of the individual during an examination of the individual; (Par [0051], “Examples of the modality device 300 include various kinds of modality devices such as an X-ray computed tomography (CT) device, a magnetic resonance imaging (MRI) device, a positron emission tomography (PET) device and an ultrasonic diagnostic device. Data to be input to the image reduce a search space to a subset of image slices comprising image slices that respectively represent a cross section corresponding to the cross section represented by the determined image slice, (Par [0119], “FIG. 10 shows a slice 30 that shows a cross section including the anatomical position AL1 and a slice 34 that shows a cross section that is the-attached key image. AS shown in FIG. 10, the coordinates of the anatomical position AL1 are (X1a, Y1a), and the coordinates of the annotation in the attached key image are (X1b, Y1b)…” see figure 18)
wherein reducing the search space comprises filtering a set of image slices based on the cross section represented by the determined image slice, (Par [0153], “… The finding local structure list generating unit 36 has a search function ready for such different expressions or a narrow-down function relying on the study information…” and par [0196], “For example, a coronary anatomical chart of a human body may be one of a series of two-dimensional anatomical charts taken from the dorsal side to the ventral side or may be an anatomical chart displayed as a predetermined cross section of a three-dimensional anatomical chart.” And see Figures 4A-4B and 7-10) the image slices set comprising image slices that respectively represent a cross section of at least a portion of the individual during one or more other examinations of the individual; (Par [0047], “key image selecting unit selects a sub-image as the key image from among a plurality of sub-images comprising a medical image. A position detecting unit detects a position of a characteristic local structure in a human body from the medical image”, paragraphs [0153], [0196], and see Figures 4A-4B and 7-10) obtain first image slice information related to the determined image slice; obtain, based on the search space reduction, second image slice information related to one or more image slices of the image slices subset; and (Par [0149], “FIG. 17 are diagrams for illustrating findings with regard to the image interpretation report creating apparatus 100 according to the second embodiment. A finding entry field 40a2 shown in FIG. 17A is the same as the finding entry field 40a2 shown in FIG. 7 or other drawings. In the finding entry field 40a2 shown in FIG. 17A, a position at which the finding is observed, such as a local structure, the name of a viscus, the name of a site or the like that corresponds to the finding, is entered through the input unit 50 provided with a keyboard, a mouse or the like. For example, the finding is described with a text such as "TUMOR FOUND AT 3 CM IN DIRECTION TOWARD LOWER LIMBS FROM APEX OF RIGHT LUNG" shown in a finding display region T1 in FIG. 17A, or with a symptom or abnormality observed at a plurality of positions such as "INFLAMMATION FOUND IN RIGHT LOBE OF LIVER AND ROOT OF HEPATIC ARTERY" shown in a finding display region T2.” And see Figures 16-18).
determine, based on the first image slice information and the second image slice information, whether one or more indications of the detected finding exist in the one or more image slices of the image slices subset. (See Figures 16-18, shows the detected fining with its corresponding images).
Iwamura discloses narrowing the different images however not specifically the “filtering”.
Beckers discloses the “filtering” based on images as follows:
(Par [0155], “The MRI image processing and analysis system may define various filters or mask for removing different tissue types or for removing either venous or atrial blood flow. Filters or masks may remove anomalous blood flow, such as blood flow outside . A filter or mask may also be defined to display only voxels with an absolute value of the cross product of magnitude and a velocity vector which absolute value is greater than some defined threshold. Further a filter or mask may be defined that shows only voxels having vectors in a same direction as the vectors of neighboring voxels” and see Figure 3A).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Beckers specifically a calculation related to filtering selected imaging into the method of Iwamura to take advantage on applying a statistical techniques to measure a special space according to user’s needs.  The modification would have been obvious because one of the ordinary skills in the art would implement calculating an estimated location to provide the closest possible reference to avoid medical mistakes. (See Beckers, par [0101]).

As per Claim 2, the rejection of Claim 1 is incorporated and Iwamura further discloses: wherein the one or more other examinations of the individual comprises one or more prior examinations of the individual that occurred at least a predetermined threshold amount of time prior to the examination of the individual. (Par [0174], “The degree of matching referred to herein means the similarity between the new report and another image interpretation report expressed numerically. When the degree of display unit 40 can display the narrowed-down reference reports.”).

As per Claim 3, the rejection of Claim 1 is incorporated and Iwamura further discloses: wherein the one or more hardware processors are configured to provide, via a user interface, a representation of an indication of the detected finding responsive to a determination that one or more indications of the detected finding exist in the one or more image slices of the image slices subset. (Par [0061-0062], “The display unit 40 is composed of a function that is implemented by the main control unit 30 executing a program stored in the storage unit 20 and a display function.”).

As per Claim 4, the rejection of Claim 1 is incorporated and Iwamura further discloses: wherein the first image slice information comprises information identifying characteristics related to the determined image slice, and the information identifying the characteristics related to the determined image slice comprises annotations associated with the determined image slice or characteristic vectors of objects represented in the determined image slice, (See Figure 18, including annotation and findings) and wherein the second image slice information comprises information identifying characteristics related to the one or more image slices of the image slices subset, (Figures 18-19) and the information identifying the characteristics related to the one or more image slices comprises annotations associated with the one or more image slices or characteristic vectors of objects represented in the one or more image slices.
(Par [0073], “The annotation is a symbol, such as an arrow, or a line enclosing a region that is displayed on the key image to indicate a part of the key image that should be observed with care. A method in which the position information generating unit 37 calculates a distance will be described later…” and figures 16-19).

Beckers discloses the “vectors” related to the images, see (par [0237], “There are physical principles that provide insight into whether flow data is correct. For example, flow entering an enclosed volume must equal flow exiting the enclosed volume. A mismatch between the flow values entering and exiting an enclosed volume may be indicative of a shunt or other anatomical problem. The MRI image processing and analysis system may employ this general principal in a variety of specific ways. Such may, for example, be determined as the dot product of a normal vector of a plane that slices a volume and a velocity vector at each point or voxel. For net flow, the dot product may be integrated over time. The flow may, for instance be represented as pressure per time (e.g., millibars per second) or as volume per time (e.g., liters per second).”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Beckers specifically a calculation related to filtering selected imaging into the method of Iwamura to take advantage on applying a statistical techniques to measure a special space according to user’s needs.  The modification would have been obvious because one of the ordinary skills in the art 

As per Claim 5, the rejection of Claim 1 is incorporated and Iwamura further discloses: wherein the one or more hardware processors are configured to reduce the search space to the image slices subset by: selecting the one or more other examinations from a set of examinations of the individual based on (i) a time of the examination and (ii) a time criteria; ((Par [0119], “FIG. 10 shows a slice 30 that shows a cross section including the anatomical position AL1 and a slice 34 that shows a cross section that is the-attached key image. AS shown in FIG. 10, the coordinates of the anatomical position AL1 are (X1a, Y1a), and the coordinates of the annotation in the attached key image are (X1b, Y1b)…” and Par [0189], “The report search unit 61 may calculate the degree of matching each time the calculation criterion is changed, or a degree-of-matching calculation button or the like may be provided in the screen, and the degree-of-matching calculation may be performed each time the button is pressed down.”) selecting the image slices set based on image slices of the image slices set being associated with the selected one or more other examinations; (Par [0093], “The medical image data is volume data containing a plurality of slice images, for example. The key image is a slice image selected from the medical image data input to the medical image input medical image input unit 31, and one or more slice images may be selected from the medical image data as the key image(s). The medical image data contains anatomical positions identified by the anatomical position detecting unit 33 and contains anatomical position information shown as an example in FIG. 6A”)
a-nd filtering the selected image slices set based on the cross section represented by the determined image slice by selecting at least one image slice of the image slices subset based on the at least one image slice representing a cross section corresponding to the cross section represented by the determined image slice such that the reduced search space comprises the at least one image slice. (Par [0119], “FIG. 10 shows a slice 30 that shows a cross section including the anatomical position AL1 and a slice 34 that shows a cross section that is the-attached key image. AS shown in FIG. 10, the coordinates of the anatomical position AL1 are (X1a, Y1a), and the coordinates of the annotation in the attached key image are (X1b, Y1b)…” and See Figures 16-18, shows the detected findings with its corresponding image representation).
Iwamura discloses narrowing the different images however not specifically the “filtering”.
Beckers discloses the “filtering” based on images as follows:
(Par [0155], “The MRI image processing and analysis system may define various filters or mask for removing different tissue types or for removing either venous or atrial blood flow. Filters or masks may remove anomalous blood flow, such as blood flow outside some reasonable range (e.g., too high or fast, too slow or low) or where blood appears to be flowing in an anatomical structure (e.g., bone) where there should be no blood flow. A filter or mask may also be defined to display only voxels having magnitudes with an absolute value greater than some threshold value. A filter or mask may also be defined to display only voxels with an absolute value of the cross product of magnitude and a velocity vector which absolute value is greater than some defined threshold. Further a filter or mask may be defined that shows only voxels having vectors in a same direction as the vectors of neighboring voxels” and see Figure 3A).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Beckers specifically a calculation related to filtering selected imaging into the method of Iwamura to take advantage on applying a statistical techniques to measure a special space according to user’s needs.  The modification would have been obvious because one of the ordinary skills in the art would implement calculating an estimated location to provide the closest possible reference to avoid medical mistakes. (See Beckers, par [0101]).

As per Claim 6, the rejection of Claim 1 is incorporated and Iwamura further discloses: wherein reducing the search space to the image slices subset comprises filtering the image slices subset by (i) selecting a first image slice of the image slices subset based on the first image slice representing a cross section corresponding to the cross section represented by the determined image slice and (ii)
selecting a second image slice of the image slices subset based on the second image slice being within a threshold proximity of the first image slice. (Par [0174], “When the degree of matching is used for narrowing down the reference reports, the reference reports can be narrowed down based on whether or not the degree of matching for each reference report is equal to or greater than a threshold specified by the user through the input unit 50, and the display unit 40 can display the narrowed-down reference reports.”, the “degree of” narrowing down the reference reports pertains to the “key image” see Figures 16-18).

Beckers discloses the “filtering” based on images as follows:
(Par [0155], “The MRI image processing and analysis system may define various filters or mask for removing different tissue types or for removing either venous or atrial blood flow. Filters or masks may remove anomalous blood flow, such as blood flow outside some reasonable range (e.g., too high or fast, too slow or low) or where blood appears to be flowing in an anatomical structure (e.g., bone) where there should be no blood flow. A filter or mask may also be defined to display only voxels having magnitudes with an absolute value greater than some threshold value. A filter or mask may also be defined to display only voxels with an absolute value of the cross product of magnitude and a velocity vector which absolute value is greater than some defined threshold. Further a filter or mask may be defined that shows only voxels having vectors in a same direction as the vectors of neighboring voxels” and see Figure 3A).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Beckers specifically a calculation related to filtering selected imaging into the method of Iwamura to take advantage on applying a statistical techniques to measure a special space according to user’s needs.  The modification would have been obvious because one of the ordinary skills in the art would implement calculating an estimated location to provide the closest possible reference to avoid medical mistakes. (See Beckers, par [0101]).

As per Claim 7, the rejection of Claim 6 is incorporated and Iwamura further discloses: wherein the one or more hardware processors are configured to: determine, in the determined image slice, a region comprising the detected finding, the region being a portion of the determined image slice; (See Figures 16-18, shows the detected finding with its corresponding images).
determine size information associated with the region of the determined image slice, the size information comprising information identifying a size of the region of the determined image slice with respect to a first dimension or information identifying a size of the region of the determined image slice with respect to a second dimension different from the first dimension; and (Par [0153], “… The finding local structure list generating unit 36 has a search function ready for such different expressions or a narrow-down function relying on the study information…” and par [0196], “For example, a coronary anatomical chart of a human body may be one of a series of two-dimensional anatomical charts taken from the dorsal side to the ventral side or may be an anatomical chart displayed as a predetermined cross section of a three-dimensional anatomical chart.” And see Figures 4A-4B and 7-10)
determine the threshold proximity based on the size information. (Par [0100], “The imaging condition include a pixel size, a slice thickness, a slice interval, an imaging start position or a reference position, for example. As described above with reference to FIG. 6A, the anatomical position is indicated in a coordinate system referred to as a patient coordinate system.” And par [0108], “In ST119, the key image local structure list generating unit 35 generates a key image local structure list by changing the order of display of the local structures based on the information on the distances generated by the position information generating unit 37. Alternatively, the key image local structure list generating unit 35 may narrow down the local structures based on the calculated 

As per Claim 8, the rejection of Claim 1 is incorporated and Iwamura further discloses:, wherein the one or more hardware processors are configured to: determine, in the determined image slice, a region comprising the detected finding, the region being a portion of the determined image slice; and , (Par  [0153], “… The finding local structure list generating unit 36 has a search function ready for such different expressions or a narrow-down function relying on the study information…” and par [0196], “For example, a coronary anatomical chart of a human body may be one of a series of two-dimensional anatomical charts taken from the dorsal side to the ventral side or may be an anatomical chart displayed as a predetermined cross section of a three-dimensional anatomical chart.” And see Figures 4A-4B and 7-10)
further reduce the search space by reducing the search space to one or more regions of the one or more image slices of the image slices subset based on the one or more regions corresponding to the region of the determined image slice,
wherein obtaining the first image slice information and the second image slice information is based on the further search space reduction. (Par [0119], “FIG. 10 shows a slice 30 that shows a cross section including the anatomical position AL1 and a slice 34 that shows a cross section that is the-attached key image. AS shown in FIG. 10, the coordinates of the anatomical position AL1 are (X1a, Y1a), and the coordinates of the annotation in the attached key image are (X1b, Y1b)…” and see Figures 16-18).
	As per Claims 9-20, being the method and system claims corresponding to the system claims 1-8 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-8 and further Iwamura discloses: (Title “IMAGE INTERPRETATION REPORT CREATING APPARATUS AND IMAGE INTERPRETATION REPORT CREATING SYSTEM”).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gloger (US 2011/0044523) relates to METHOD FOR SEGMENTING AN ORGAN IN VOLUME DATA RECORDS FROM MAGNETIC RESONANCE IMAGING. The method provides, on the basis of the calculated probabilities resulting from the tissue and position probabilities, an optimum start point for the liver segmentation. Hence, the method can be performed fully automatically and no longer requires interaction with the medical practitioner. By using a conservative region-growing method in one refinement of the proposed method, over segmentation in other organ regions with similar probabilities is successfully reduced. Known segmentation methods segment the liver as a volume unit and are therefore not forced to perform the liver segmentation separately for a plurality of liver regions.
Peters (US 5, 715334) relates Digital pixel-accurate intensity processing method for image information enhancement, specifically the PAIP evaluation of spacial and intensity details takes less than one minute in automatic grid search mode at four times enlargement. It is much less straining than analog image evaluation (aided with a magnifying glass) since the image information is presented in an optimal visual fashion.
Merickel et al (US 4,945,478) relates Noninvasive medical imaging system and method for the identification and 3-D display of atherosclerosis and the like, specifically provided for classification which utilizes unsupervised analysis of said body part by finding the natural groupings or pixel clusters in said image slices.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158